UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-1360


ALLSTATE FIRE AND CASUALTY INSURANCE COMPANY,

                Plaintiff - Appellant,

          v.

JOSEPH SIMPSON; AMANDA SIMPSON,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Anderson.     Henry M. Herlong, Jr., Senior
District Judge. (8:15-cv-01908-HMH)


Submitted:   October 25, 2016             Decided:    December 6, 2016


Before GREGORY,   Chief   Judge,   and   WYNN   and   THACKER,   Circuit
Judges.


Affirmed by unpublished per curiam opinion.


Helen F. Hiser, MCANGUS GOUDELOCK & COURIE, Mount Pleasant,
South Carolina; Geoffrey W. Gibbons, MCANGUS GOUDELOCK & COURIE,
Greenville, South Carolina, for Appellant. Eugene C. Covington,
Jr., EUGENE C. COVINGTON, JR., P.A., Greenville, South Carolina,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Allstate Fire and Casualty Insurance Company appeals the

district      court’s    order    granting      Joseph    and       Amanda    Simpson’s

motion for attorney’s fees.                We have reviewed the record and

find   no   reversible         error.      Accordingly,        we    affirm    for     the

reasons stated by the district court.               Allstate Fire & Cas. Ins.

Co. v. Simpson, No. 8:15-cv-01908-HMH (D.S.C. Mar. 7, 2016); see

Hegler   v.    Gulf     Ins.    Co.,    243 S.E.2d 443    (S.C.       1978).     We

dispense      with    oral      argument      because    the        facts    and     legal

contentions     are     adequately      presented   in    the       materials      before

this court and argument would not aid the decisional process.



                                                                               AFFIRMED




                                           2